
	

113 HR 1268 IH: Flood Mitigation Expense Relief Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1268
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Palazzo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Financial
			 Services, and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for qualified flood mitigation expenses incurred with respect to certain
		  residences for which the chargeable premium rate under the national flood
		  insurance program is increasing and to provide increased funding for mitigation
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Mitigation Expense Relief Act of
			 2013.
		2.Credit for certain
			 qualified flood mitigation expenses
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30E.Qualified flood
				mitigation expenses
						(a)In
				generalIn the case of a
				qualified taxpayer, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the qualified flood
				mitigation expenses paid or incurred by the taxpayer for the taxable
				year.
						(b)LimitationsThe
				amount allowed as a credit under subsection (a) for a taxable year shall not
				exceed $5,000.
						(c)Qualified
				taxpayer
							(1)In
				generalFor purposes of this section, the term qualified
				taxpayer means taxpayer who—
								(A)is the holder of a
				policy for flood insurance coverage under the national flood insurance program
				under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.),
				and
								(B)owns property—
									(i)which is covered by such policy for flood
				insurance coverage under which the chargeable premium rate as of the date of
				the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012 (title
				II of division F of Public Law 112–141) is less than the applicable estimated
				risk premium rate under section 1307(a)(1) of the National Flood Insurance Act
				of 1968 (42 U.S.C. 4014(a)(1)) for the area (or subdivision thereof) in which
				the property is located,
									(ii)for which such
				chargeable premium rate was increased or will increase, as a result of any
				provision of the Biggert-Waters Flood Insurance Reform Act of 2012, to the
				applicable estimated risk premium rate under such section 1307(a)(1) for such
				area (or subdivision), and
									(iii)which—
										(I)has an elevation
				lower than the base flood elevation, as determined by the applicable flood
				insurance rate map, or
										(II)is located in an
				area that, after the date of the enactment of the Biggert-Waters Flood
				Insurance Reform Act of 2012, has been designated as having a higher flood risk
				than the flood risk designated for the area as of such date of
				enactment.
										(2)Business
				employers must be small
								(A)In
				generalIn the case of a taxpayer which is a trade or business,
				for purposes of this section the term qualified taxpayer shall not
				include any taxpayer which employed an average of more than 50 employees on
				business days during such taxable year.
								(B)Controlled
				groupsFor purposes of
				subparagraph (A), all persons treated as a single employer under subsection (a)
				or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated
				as a single employer.
								(d)Qualified flood
				mitigation expensesThe term qualified flood mitigation
				expenses shall have the meaning given such term by the Administrator of
				the Federal Emergency Management Agency.
						(e)Partnership, S
				corporations, and other pass-Thru entitiesIn the case of a partnership, trust, S
				corporation, or other pass-thru entity, the credit and limitations contained in
				this section shall be determined at the entity level.
						(f)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is determined with respect to property
				of a character subject to an allowance for depreciation shall be treated as a
				credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart C for such taxable
				year.
							(g)TerminationSubsection
				(a) shall not apply to any amount paid or incurred after December 31,
				2022.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of section (36)
			 and inserting , plus, and by inserting after paragraph (36) the
			 following new paragraph:
					
						(37)the portion of the credit for qualified
				flood mitigation expenses to which section 30E(f)(1)
				applies.
						.
				(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting
			 30E(f)(2), after 25A,.
				(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							Sec. 30E. Qualified flood mitigation
				expenses.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2012.
			3.Increased funding for
			 mitigation programs
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the Federal Emergency
			 Management Agency—
				(1)$100,000,000 for
			 carrying out the predisaster hazard mitigation program authorized by section
			 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5133); and
				(2)$100,000,000 for
			 carrying out the flood mitigation assistance program authorized by section 1366
			 of the National Flood Insurance Act of 1969 (42 U.S.C. 4104c), which shall
			 remain available until expended.
				(b)Use of
			 fundsIn carrying out the
			 programs specified in subsection (a) using the amounts made available to the
			 Administrator under this section, the Administrator shall ensure that such
			 amounts are used as follows:
				(1)ActivitiesSuch amounts may be used only for—
					(A)mitigation
			 activities under such programs for properties eligible pursuant to paragraph
			 (2); and
					(B)acquisition by States and communities of
			 properties eligible pursuant to paragraph (2).
					(2)PropertiesSuch amounts may be used only with respect
			 to properties that—
					(A)are located in an area for which revised
			 flood insurance rate maps under the national flood insurance program take
			 effect after the date of the enactment of the Biggert-Waters Flood Insurance
			 Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141;
			 126 Stat. 916); and
					(B)(i)have an elevation that
			 is lower than the base flood elevation for the area in which the property is
			 located, as determined by the applicable such flood insurance rate map;
			 or
						(ii)are located in an area that, after the date
			 of the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012, has
			 been designated as having a higher flood risk than the flood risk designated
			 for the area as of such date of enactment.
						4.Repeal of Energy
			 Star ProgramThe Energy Star
			 program of the United States Department of Energy and the United States
			 Environmental Protection Agency is hereby terminated and any appropriation or
			 amount otherwise made available for such program which is not obligated or
			 expended as of the date of the enactment of this Act is hereby
			 rescinded.
		
